This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                     NO. A-1-CA-37603

 5 KARI HOIHJELLE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Brett Loveless, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   M. Anne Kelly, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 John Bennett, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                  MEMORANDUM OPINION

19 VANZI, Judge.
 1   {1}   Defendant Kari Hoihjelle appeals her convictions in this case. This Court’s

 2 notice of proposed summary disposition proposed to affirm, in part, and reverse, in

 3 part, the judgment of the district court. [CN 3] Defendant has filed no response. The

 4 State has filed a notice that it does not intend to file a memorandum in opposition to

 5 this Court’s proposed disposition. We therefore reverse Defendant’s conviction of

 6 violating NMSA 1978, Section 66-3-804 (1981, amended 2018), and otherwise affirm

 7 the judgment and sentence entered below.

 8   {2}   IT IS SO ORDERED.

 9                                         __________________________________
10                                         LINDA M. VANZI, Judge

11 WE CONCUR:



12 _________________________________
13 JENNIFER L. ATTREP, Judge



14 _________________________________
15 KRISTINA BOGARDUS, Judge




                                             2